DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-13 are allowed. 
	The present invention is directed to an image processing apparatus that administers a halftone process on image data. Each independent claim identifies the uniquely distinct features:
Regarding claim 1, an image processing apparatus, comprising: 
an image data receiving unit that receives image data; and 
a print data generating unit that generates multiple value data as print data by performing a halftone process on the image data and converting the image data into at least three values; 
the print data generating unit administering a halftone process that includes a density fluctuation suppressing process that results in the print data always including a zero value except for a case in which all of the pixels that constitute the image data are converted into a maximum value.

The closest prior art, Watanabe et al. (US 2009/0268240 A1) in view of Kikuta (US 9,349,083 B2) fails to anticipated or render obvious at least underlined limitations.
	Regarding claim 1, Watanabe et al. (US 2009/0268240 A1) discloses an image forming technique, and particularly to a technique that uses multi-pass printing to form an image with a lower tone than an input image.
	Kikuta (US 9,349,083 B2) discloses a halftone method of representing a shade of an image with a limited number of tone levels and a method of printing the shade on a printing medium.
However, Watanabe et al. (US 2009/0268240 A1) in view of Kikuta (US 9,349,083 B2) do not specifically disclose “the print data generating unit administering a halftone process that includes a density fluctuation suppressing process that results in the print data always including a zero value except for a case in which all of the pixels that constitute the image data are converted into a maximum value.”. Therefore claim 1 is allowed (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.
 	Regarding claims 2-13, the instant claims are dependent on allowable claim 1 and thus allowable.
 Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/           Primary Examiner, Art Unit 2672